Citation Nr: 0426979	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-17 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left inguinal hernia. 

2.  Entitlement to an initial, compensable rating for left 
testicular atrophy. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 

ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.

This matters is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of a Department 
of Veterans' Affairs (VA) Regional Office (RO). 

In April 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record. 

The Board notes that special monthly compensation based on 
loss of use of a creative organ was granted by the RO in 
August 2003.  Therefore, this issue is no longer before the 
Board.

At the hearing and on the record, the veteran withdrew from 
his appeal the issue of service connection for hearing loss.  

The rating of the left inguinal hernia is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The left testicle is one-fourth the size of the normal right 
testicle.


CONCLUSION OF LAW

By operation of law, a compensable rating for left testicular 
atrophy is not warranted.   38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 7523 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, VA must notify the claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, which information and 
evidence that VA will seek to provide, which information and 
evidence the claimant is expected to provide, and to ask for 
any evidence in the claimant's possession that pertains to 
the claims. 

Where as here, the law and not the evidence is dispositive, 
the VCAA notice is not applicable.  Mason v. Prinicipi, 16 
Vet.App. 129 (2002). 

As for the duty to assist, as the veteran has not identified 
any additional evidence and as there is otherwise no other 
evidence to obtain, the Board concludes that the duty-to-
assist has been met. 

Factual Background

In a November 2001 rating decision, the RO granted service 
connection for left testicular atrophy, secondary to post-
operative complications of a service-connected left inguinal 
hernia repair, and assigned a noncompensable rating under 
Diagnostic Code 7523.  In August 2003, the RO granted special 
monthly compensation for loss of use of a creative organ due 
to left testicular atrophy. 

The record shows that in March 1985, following a second left 
inguinal hernia operation, the veteran suffered left 
testicular atrophy. 

After service in July 2001, private medical records document 
left testicular atrophy. 

On VA examination in December 2002, the right testicle was 
within normal limits and the left testicle was one-fourth the 
size of the normal right testicle.

At the hearing in April 2004, the veteran testified that he 
had ongoing testicular pain for which he wore a support.  The 
veteran indicated that he went to work everyday despite the 
pain, but he did turn down a job because of the pain.

Analysis

Disability evaluations are determined by comparing the 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The RO has assigned a noncompensable or 0 percent rating for 
the left testicular atrophy in accordance with the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523.  

Under Diagnostic Code 7523, a single, service-connected 
atrophied testicle is noncompensable or 0 percent disabling.  
The criterion for a compensable rating is complete atrophy of 
both testicles. 

After a review of the record, the Board finds that the 
veteran is currently properly rated at 0 percent by operation 
of law.  In other words, the rating schedule simply does not 
provide a compensable rating for a single, atrophied 
testicle, but the schedule does provide compensation for loss 
of use, which has been awarded in this case. 

In absence of service-connection for both testicles, there is 
no legal basis for a compensable rating in this case. 
Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and referral for an extra-schedular 
rating is not warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial, compensable rating for left testicular atrophy is 
denied. 


REMAND

The veteran testified as to tenderness and abdominal pain in 
the area of the surgical scar and it is unclear as to whether 
the scar is tender or whether the pain is related to the 
several hernia repairs. As the medical evidence of record 
does not contain sufficient medical evidence of record, under 
the duty to assist, 38 C.F.R. § 3.159, this issue is REMANDED 
for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the veteran that:

a.  To substantiate his claim 
he should submit competent 
medical evidence that the 
hernia has increased in 
severity. 

b.  If he has evidence to 
substantiate his claim, not 
already of record, that is not 
in the custody of a Federal 
agency, such as records of 
private medical care, he should 
submit the records himself or 
with his authorization, VA will 
make reasonable efforts to 
obtain the records on his 
behalf.
c.  If he has evidence, not 
already of record, that is in 
the custody of VA or other 
Federal agency, VA will obtain 
any such records he identifies.

d.  Ask the veteran to provide 
any evidence in his possession 
that pertains to his claim. 

2.  Schedule the veteran for a VA 
examination to determine the degree 
of impairment due to recurrent 
hernias.  The veteran's file must be 
made available for review by the 
examiner.  The examiner is asked to 
comment on the presence of a hernia 
and, if so, whether the hernia is 
irremediable, or whether there is 
present any underlying abdominal 
wall weakness, including the 
character of the surgical scar.  

3.  After the above development has 
been completed, adjudicate the 
claim.  If any benefit is denied, 
prepare a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



